ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant’s motion for rehearing insists that there was error in the charge of the court, in that the court instructed the jury that if the defendant had no knowledge of the dice game, or interest therein, or if they had a reasonable doubt thereof, he should be acquitted. This we consider to be a proper charge affirmatively presenting the appellant’s defense. It is distinguishable from Crawford v. State, 23 S. W. (2d) 368, in that Crawford did not have such affirmative defense. Crawford knew of the still which he was charged with operating but claimed that it belonged to another. The defense is different and calls for a different affirmative charge presenting such defense.
We adhere to the original opinion. The motion for rehearing is overruled.